Title: General Orders, 28 November 1775
From: Washington, George
To: 



Head Quarters, Cambridge, Novr 28th 1775
Parole Montgomery.Countersign Montreal.


An Express last Night from General Montgomery, brings the joyful tidings of the Surrender of the City of Montreal, to the Continental Arms—The General hopes such frequent Favors from divine providence will animate every American to continue, to exert his utmost, in the defence of the Liberties of his Country, as it would now be the basest ingratitude to the Almighty,

and to their Country, to shew any the least backwardness in the public cause.
